     Case 1:19-dm-00050-AJT Document 14 Filed 10/10/19 Page 1 of 2 PageID# 55



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                           Alexandria Division

UNITED STATES OF AMERICA



                                                        Case No. l:19-dm-50
JOHN DOE 2010R03793




                                                 ORDER

       On September 12, 2019, the Court ordered Jeremy Hammond to testify at the next sitting of

the grandy jury. October 10, 2019, Mr. Hammond, with counsel, appeared before the Court and

indicated his refusal to answer questions that he will be asked before the grandy jury, which was

convened in the Eastern District of Virginia on that same date. On October 10, 2019,the Court held

an under seal hearing on Mr. Hammond's refusal to testify, after which the Court determined that

Mr. Hammond would persist in his refusal to testify before the grand jury; and that he willfully

violated the Court's order to testify; and that he did not have just cause not to testify; and found Mr.

Hammond in civil contempt. Upon consideration of the Objections to Compelling Mr. Hammond's

Testimony Before the Grand Jury and a Motion for "Just Cause" Hearing, the arguments of counsel

at the October 10, 2019 hearing, and for the reasons stated on the public record following the under

seal hearing on October 10, 2019, it is hereby

        ORDERED that Jeremy Hammond be, and he hereby is declared, in civil contempt of court

for refusing to testify before the grand jury; and it is further

        ORDERED that Jeremy Hammond be REMANDED to the custody ofthe Attorney General

until such time as he purges himself ofcontempt or for the life ofthe grand jury, but in no event

longer than 18 months.
    Case 1:19-dm-00050-AJT Document 14 Filed 10/10/19 Page 2 of 2 PageID# 56




       The Clerk is directed to forward a copy of this Order to alLemmsel of record



                                              Anthony J.Trenga
                                              Unitftd 'statP<; n striftlJ, agd
                                            Anthony J. Trenga
                                            United States District Judge
Alexandria, Virginia
October 10,2019
